DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 09/26/2022.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/30/2021 and 06/02/2021 were considered by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5 and 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Duran et al. (9326401) in view of Sabbag et al. (10575417).  With respect to claim 1, Duran et al. discloses a chassis (100) for housing electronic componentry, the chassis comprising: a chassis frame (106) including a top plate and a bottom plate (opposite 132); an interface panel (132) located on the chassis frame (106) and disposed between the top plate and the bottom plate (opposite 132); a back panel located on the chassis frame (106) opposite the interface panel (132), the back panel disposed between the top plate and the bottom plate (opposite 132); a protective protrusion (102, 104) located at a corner of the chassis frame (106) and extending beyond the top plate and the bottom plate.  Duran et al. does not disclose a shock mount configured to secure the chassis frame as claimed.  Sabbag et al. (10575417) discloses a shock mount (126, 128) configured to secure the chassis frame (100) as claimed.  It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Sabbag et al. into the apparatus of Duran et al..  One having ordinary skill in the art would have been motivated to do so to protect the chassis from impact damage.  With respect to claim 2, Duran et al. in view of Sabbag et al. discloses the chassis (100) according to claim 1, further comprising a communication link (108, 110, 112, 114, 116, 120, 122, 124, 126) configured to carry communication signals between the chassis (100) and a device.  With respect to claim 3, Duran et al. in view of Sabbag et al. discloses the chassis according to claim 2.  Duran et al. does not expressly disclose wherein the communication link is configured to carry electric power between the chassis and the device as claimed.  It would have been obvious to one of ordinary skill in the art before the effective filing date for the apparatus of Duran et al. to include a communication link that is configured to carry electric power between the chassis and the device as claimed.  One having ordinary skill in the art would have been motivated to provide an electric power between the chassis and the device to operate the devices.  With respect to claim 4, Duran et al. in view of Sabbag et al. discloses the chassis (100) according to claim 1, wherein the protective protrusion (102, 104) facilitates sliding of the chassis into and out of a mounting rack.  With respect to claim 5, Duran et al. in view of Sabbag et al. discloses the chassis (100) according to claim 4, wherein a corner of the protective protrusion (102, 104) is faceted.  With respect to claim 7, Duran et al. in view of Sabbag et al. discloses the chassis according to claim 1.  Duran et al. in view of Sabbag et al. does not expressly disclose further comprising a heat transfer device configured to dissipate heat from the chassis as claimed.  It would have been obvious to one of ordinary skill in the art before the effective filing date for the apparatus of Duran et al. in view of Sabbag et al. to include further comprising a heat transfer device configured to dissipate heat from the chassis as claimed.  One having ordinary skill in the art would have been motivated to provide dissipate heat from the chassis to protect the components from heat damage.  With respect to claim 8, Duran et al. discloses the chassis (100) according to claim 1, wherein the interface panel (132) includes an interface connection (108-116, 120-126) configured to communicate with one of a processor control unit and an antenna interface unit.  With respect to claim 9, Duran et al. in view of Sabbag et al. discloses the chassis according to claim 1, further comprising an internal mount (110 of Sabbag et al.) for mounting the electronic componentry within the chassis frame.  With respect to claim 10, Duran et al. in view of Sabbag et al. discloses the chassis (100) according to claim 1, wherein the chassis (100) is configured to be mounted in one of a vertical position and a horizontal position.

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claims 6, patentability resides, at least in part, in the protective protrusion is configured to protect the interface panel during transportation, installation and operation of the chassis as claimed and including all of the other limitations of the base claim(s) respectfully.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA LEA-EDMONDS whose telephone number is (571)272-2043. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LISA LEA-EDMONDS
Primary Examiner
Art Unit 2847



/LISA LEA-EDMONDS/           Primary Examiner, Art Unit 2847                                                                                                                                                                                             2022-10-03